EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Juhasz (Reg. No.: 36,345) on July 3, 2021.

The application has been amended as follows: 
(1) Specification and (2) Claims

SPECIFICATION
[0060] Illustratively, a portion 222 of interactive skin may be configured to include virtual buttons, virtual switches, scrolling displays, and so on. Alternatively, these features may be provided in other portions of interactive skin, like portion [[221]] 226. The openings 221 that may be created in the wearable may be round openings, rectilinear openings, oval shaped or oddly shaped openings, and so on.

CLAIMS
50. (Currently amended) A handbag including a front panel, a back panel, a bottom panel, and an opening therebetween for accessing contents inside the handbag 
a flexible display layer, the flexible display layer including a display pixel array, the display pixel array configured to present content;
the flexible display layer extending along an inside portion of the handbag accessible through the opening;
the flexible display received within or forming an integrated part of at least an inside portion of the handbag;
wherein the flexible display extends along the bottom panel.

51-76. (Cancelled)

77. (Amended)  The handbag of claim [[76]] 50 wherein touch input from a user turns on a white light for illuminating the contents inside the handbag.

78. (Amended)  The handbag of claim [[76]] 50 wherein touch input from a user generates at least one of a color, a pattern of colors, a sound, an image, a text, or other output from the interactive skin.


79-88. (Cancelled)


89. (New)	The handbag of claim 50 in combination with a wearable comprising an interactive skin configured for accepting touch input from a user.



91. (New)	The handbag of claim 89 wherein the wearable is selected from the group consisting of clothing, footwear, handbags and accessories.

92. (New)	The handbag of claim 90 wherein the wearable is selected from the group consisting of clothing, footwear, handbags and accessories.

93. (New)	The handbag of claim 50 wherein the interactive skin of the handbag is configured for detecting a condition and generating an output function in response to the detected condition.

94. (New)	The handbag of claim 89 wherein the interactive skin of the wearable or the handbag is configured for detecting a condition and generating an output function in response to the detected condition.


95. (New)	The handbag of claim 90 wherein the interactive skin of the wearable or the handbag is configured for detecting a condition and generating an output function in response to the detected condition.

96.  (New)	The wearable of claim 93 wherein the response to the condition detected by the interactive skin of the handbag is selected from the group consisting of audible alert, visual alert, rendering of a display of the detected condition on the interactive skin or combination thereof.

97.  (New)	The wearable of claim 94 wherein the response to the condition detected by the interactive skin of the wearable or the handbag is a condition selected from the 

98.  (New)	The wearable of claim 95 wherein the response to the condition detected by the interactive skin of the wearable or the handbag is a condition selected from the group consisting of audible alert, visual alert, rendering of a display of the detected condition on the interactive skin or combination thereof.

99. (New)	The handbag of claim 50 wherein the content displayed automatically changes based upon an event.

100. (New)	The handbag of claim 90 wherein the content displayed on the interactive skin of the handbag or the wearable automatically changes based upon an event

101. (New)	The handbag of claim 99 wherein the event is based on an event selected from the group of events consisting of a calendar, a holiday, St. Patrick’s Day, a birthday.

102. (New)	The handbag of claim 100 wherein the event is based on an event selected from the group of events consisting of a calendar, a holiday, St. Patrick’s Day, a birthday.

103. (New)	The handbag of claim 99 wherein the event is based on an activity.

104. (New)	The handbag of claim 100 wherein the event is based on an activity.

105. (New)	The handbag of claim 99 wherein the interactive skin gathers information about the event, the information selected from the group consisting of type of activity, location of activity, level of intensity of activity, duration of activity.



107. (New)	The handbag of claim 105 wherein the information gathered is communicated to a remote computing device.

108 (New)  	The handbag of claim 106 wherein the information gathered is communicated to a remote computing device.

109. (New) The handbag of claim 50 wherein the content displayed changes during a communication between the interactive skin and an external computer based upon the preferences associated with the wearable.

110. (New) The handbag of claim 90 wherein the content displayed changes during a communication between the interactive skin and an external computer based upon the preferences associated with the wearable.

111. (New) The wearable of claim 109, wherein the preference is associated with an activity.

112. (New) The wearable of claim 110, wherein the preference is associated with an activity.

113. (New) The wearable of claim 112, wherein the activity is shopping.

114. (New)  The wearable of claim 50 wherein the interactive skin is configured for user input and output functions, wherein the user input and output functions include a function selected from the group consisting of text based communication, voice based communication, cellular communication, internet communication, video, audio, and camera.

115. (New)  The wearable of claim 89 wherein the interactive skin is configured for user input and output functions, wherein the user input and output functions include a function selected from the group consisting of text based communication, voice based communication, cellular communication, internet communication, video, audio, and camera.


*Examiner notes the dependency of claim 113 was changed from the proposed amendment in a phone call following document review.


Allowable Subject Matter
Claims 50 and 89-115 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record teaches an interactive wearable (see at least Fig. 2A of Pond et al. USPN 2014/0053315 and Figs. 6 and 9 of Sherman et al. USPN 2014/0000771).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “handbag including a front panel, a back panel, a bottom panel, and an opening therebetween for accessing contents inside the handbag comprising an interactive skin configured for accepting touch input from a user, the interactive skin comprising:
a flexible display layer, the flexible display layer including a display pixel array, the display pixel array configured to present content;
the flexible display layer extending along an inside portion of the handbag accessible through the opening;
;
wherein the flexible display extends along the bottom panel” (claim 50 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Antonio Xavier/Primary Examiner, Art Unit 2623